        Case 5:19-cv-00918-TJH-SP Document 28 Filed 03/25/20 Page 1 of 4 Page ID #:158
AO 121 (5HY6/)
TO:

                  5HJLVWHURI&RS\ULJKWV                                                               REPORT ON THE
                   86&RS\ULJKW2IILFH                                                       FILING OR DETERMINATION OF AN
                ,QGHSHQGHQFH$YH6(                                                            ACTION OR APPEAL
                :DVKLQJWRQ'&                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        ✔ ACTION
        G                      G APPEAL
DOCKET NO.                          DATE FILED
                                                                              United Stated District Court - Central District of California

ED19CV00918 TJH                                5/16/2019
PLAINTIFF                                                                             DEFENDANT
 STRIKE 3 HOLDINGS, LLC                                                                JOHN DOE subscriber assigned IP address
                                                                                       47.149.59.106


       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1                                  SEE ATTACHED

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            GX Order           G Judgment                                     G Yes        G
                                                                                           X No                                  3/24/2020
CLERK                                                            (BY) DEPUTY CLERK                                            DATE

      KIRY K. GRAY                                                  S. Hall-Brown                                                 3/25/2020
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
                                                         Exhibit A to the Complaint
Location: Upland, CA                                                                                   IP Address: 47.149.59.106
Total Works Infringed: 46                                                                              ISP: Frontier Communications
 Work         Hash                                        UTC               Site          Published        Registered      Registration
 1            7724965CFD0EFA204861E4994E4C375734FAC910    03/09/2019        Vixen         03/05/2019       03/31/2019      PA0002163982
                                                          02:50:14
 2            0C38052DA135D91590C9D84E79AC21628D9E9BB6    10/18/2017        Tushy         09/23/2017       10/09/2017      PA0002086134
                                                          21:01:27
 3            1C8DF431BA4F95863FE4DE7C7530C9327392C74E    01/12/2018        Vixen         01/09/2018       01/15/2018      PA0002070945
                                                          04:26:18
 4            24F17708EFCAC58DF9FDADED47654864C1F4DB52    06/02/2018        Vixen         05/29/2018       07/14/2018      PA0002128390
                                                          16:00:49
 5            25075BEE3E430D7FF4B45A78867471F6EA59D266    12/29/2018        Tushy         12/27/2018       01/22/2019      PA0002147899
                                                          22:14:25
 6            2576C73FCD16A2BDC9675221DA0B37F983BF2064    03/09/2019        Tushy         03/07/2019       03/31/2019      PA0002163981
                                                          02:52:30
 7            288EBA072091AF90DF7E22989C4BC66087B2C773    01/21/2019        Vixen         12/20/2018       01/22/2019      PA0002147683
                                                          05:29:19
 8            2C071D5726E41EDE6397DC9647BF1DB9CC406DF1    07/13/2017        Vixen         04/09/2017       06/05/2017      PA0002052836
                                                          18:29:48
 9            2F83CE09B1F20BE375C20F1028CD3FBEF3813FDE    02/19/2019        Vixen         02/18/2019       03/11/2019      PA0002158598
                                                          07:35:24
 10           44F6C759F4752247486CF56C77F44FEA0E1065F2    11/28/2017        Tushy         11/17/2017       01/04/2018      PA0002069336
                                                          04:24:17
 11           480D2F2498CDBF44671A6466C47FC3B80315852B    03/12/2018        Vixen         03/10/2018       04/17/2018      PA0002116743
                                                          02:22:06
 12           4F66CB8B23BA0087866331E186EA7328DB385A98    09/18/2018        Vixen         03/25/2018       04/17/2018      PA0002116726
                                                          06:37:29
 13           539206DD83E7F166614129CC383C2F85D5B01F7C    03/30/2019        Vixen         08/12/2018       09/01/2018      PA0002119680
                                                          22:08:39
 14           57F9F943AA3D32EC352242501746C32BF0852915    11/14/2017        Blacked Raw   10/24/2017       11/30/2017      PA0002098011
                                                          00:41:26
 15           5A06B4EA4DB48984499F2E9EA7213220E835089D    09/10/2017        Blacked       06/14/2017       07/07/2017      PA0002070824
                                                          23:33:24
 16           614B7983C363991697DCE77186A7888DFD67F5D1    03/30/2019        Vixen         09/01/2018       11/01/2018      PA0002143431
                                                          19:47:46
                                                                                                                                          Case 5:19-cv-00918-TJH-SP Document 28 Filed 03/25/20 Page 2 of 4 Page ID #:159




 17           62D04DB1D5F98E200DA8E4DD2744EEB9FB56E9C4    10/17/2018        Blacked       09/12/2018       11/01/2018      PA0002143426
                                                          03:34:38
Work   Hash                                     UTC          Site          Published    Registered   Registration
18     64683F0353A903719B39E742A35B975B17849BF7 09/02/2017   Vixen         07/28/2017   08/10/2017   PA0002046871
                                                04:06:29
19     6796FDD4C4EFF8FBB60A1EB37E014246E4034162 12/25/2018   Tushy         12/20/2018   01/22/2019   PA0002147682
                                                18:30:25
20     690ACD2F2BB4613B6E31144459109F675DB8F088 01/16/2018   Tushy         05/01/2017   06/15/2017   PA0002037577
                                                23:39:05
21     73C3010C15BEF96AF5671F698D12BE4B31CE29D6 08/13/2017   Vixen         07/13/2017   08/10/2017   PA0002046873
                                                19:29:14
22     77537958D009D974B9970112342BCA232614C16F 01/12/2018   Blacked       01/10/2018   01/15/2018   PA0002070942
                                                04:03:27
23     7AA9EE0B623B3876BDBBB4854D311BA014697009 11/14/2017   Blacked       11/11/2017   11/27/2017   PA0002098000
                                                00:41:32
24     7B364338CD90FC951B3F536B186EBA30DE4246FC 11/29/2018   Blacked Raw   11/28/2018   01/22/2019   PA0002149836
                                                21:07:45
25     821F855568FE4AC5875613F128A9D9527DE3BF59 03/02/2019   Vixen         02/28/2019   03/31/2019   PA0002163973
                                                18:34:51
26     992FDDD2DE50632349443D9DA5DE56C05C7BE204 07/13/2017   Blacked       05/10/2017   06/22/2017   PA0002039285
                                                18:29:56
27     9F603D8C63DBB71F9A0412A6272081629F2302B8 02/25/2019   Vixen         01/09/2019   02/02/2019   PA0002155377
                                                19:39:27
28     9FBD8AB62AFA8BDE0194F6289D7423CDFA989E4E 06/02/2018   Vixen         05/24/2018   07/14/2018   PA0002128388
                                                16:06:39
29     A13372D383B6487823771167C3024FF64D0BAF6F 12/17/2018   Vixen         12/15/2018   01/22/2019   PA0002147905
                                                03:39:36
30     A5771BCE0E8944ACFDE663D1705F22C29E8104BF 03/15/2019   Vixen         03/15/2019   04/08/2019   PA0002164872
                                                22:16:53
31     BC8CCB2274A5E7EC5CC5AF8F5DC221BD4065CA2E 09/10/2017   Vixen         05/04/2017   06/16/2017   PA0002069283
                                                22:54:04
32     BD854768B2F7F60A088E5A249207DEACEE5A7CD0 02/24/2019   Vixen         02/13/2019   03/11/2019   PA0002158413
                                                04:41:54
33     BF75500E3C7376C41A5E335967B428381293808C 10/26/2018   Vixen         10/21/2018   11/25/2018   PA0002136633
                                                04:24:12
34     CE7F19662BFCAA1C1482CD2B20490D9057CA15C6 11/14/2017   Vixen         10/11/2017   10/19/2017   PA0002090452
                                                00:50:39
35     D1FC96E10BA7748B5EB03C8BF0B6C39397B9979F 11/07/2017   Tushy         11/02/2017   12/05/2017   PA0002098020
                                                23:40:37
                                                                                                                    Case 5:19-cv-00918-TJH-SP Document 28 Filed 03/25/20 Page 3 of 4 Page ID #:160




36     D43DA92C9E2BBF98A101601F87E91B30FE662994 03/25/2018   Tushy         03/17/2018   04/17/2018   PA0002116750
                                                17:52:02
Work   Hash                                       UTC          Site          Published    Registered   Registration
37     D43EAF2FF1FA2A5C2ACF3F31882CF49FD44BBF88   09/15/2018   Vixen         09/06/2018   11/01/2018   PA0002143433
                                                  20:13:17
38     D72165EC4FA2005CFFC1F7559B1681946B18A3FF   10/17/2018   Tushy         10/13/2018   11/01/2018   PA0002143435
                                                  03:33:05
39     DD037E5CF4C3D383FDD4C256BD0A5B2E0007CB04   02/25/2019   Blacked Raw   12/20/2018   01/22/2019   PA0002147906
                                                  07:30:35
40     E895E4E69F428DABB264A9F9B1A6F7955127088E   09/10/2017   Blacked       05/05/2017   06/15/2017   PA0002037591
                                                  23:34:19
41     EAAC93309F7CD7334A698050CCB612153083ECC8   09/10/2017   Vixen         09/06/2017   09/15/2017   PA0002052844
                                                  22:50:36
42     F093E55306EC1F28DC33FAAA46DE34E56C7E3631   12/28/2017   Vixen         12/25/2017   01/15/2018   PA0002099686
                                                  00:59:23
43     F94D293EABA667A2333C86C17E642EF4A656578E   05/04/2018   Vixen         11/10/2017   12/04/2017   PA0002097978
                                                  00:19:49
44     FB7E3EA3B9E083499E761482A6C6D7DFDB749555   10/10/2018   Vixen         10/06/2018   11/01/2018   PA0002141493
                                                  20:43:53
45     FD5E373399EF472BD00ED045C4D244E369622FF6   09/10/2017   Blacked       05/30/2017   06/22/2017   PA0002039295
                                                  23:02:15
46     FFB59D7B851B2FAC080AAAD07215FDA138C5D5B9   09/18/2018   Vixen         08/07/2018   09/05/2018   PA0002135684
                                                  06:41:33
                                                                                                                      Case 5:19-cv-00918-TJH-SP Document 28 Filed 03/25/20 Page 4 of 4 Page ID #:161
